Title: From John Quincy Adams to Thomas Boylston Adams, 25 July 1802
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Quincy 25. July 1802.

In point of form I know not how the balance of epistolary correspondence between you and me stands; and it is altogether immaterial, having at present some leisure and the prospect of more, I cannot employ it to better advantage than in adding to the frequency of communication with you.
My wife has recently received a letter from you, and has answered it within these two days, with an invitation to you to come and spend the remainder of the summer with us. She gave this invitation in my name as well as her own; but I cannot be easy without repeating it under my own hand—If the fever at Philadelphia should really disappear, as from our latest accounts we have some reason to hope, you had much better be here amusing yourself between Boston and Quincy, than boiling upon that grid-iron of Penn—If it should spread, you cannot stay there, and surely you can have no retreat preferable to my house—At least you will find none by the choice of which you can confer so much pleasure.
I am obliged to Oldschool for the handsome manner in which he has spoken of the address; and I am sorry to see that his paper is so rapidly dying of a consumption—So totally destitute of all support from sources which tend in this country to circulate periodical prints, his day must be fixed; and a short one too—I wish it were in my power to prolong his life.
You told me in one of your late letters, that Rule-New-England, was a sentiment as obnoxious to Pennsylvania federalists, as Rule Virginia—I can readily conceive that; but there is a still stronger objection against it—The sentiment is fundamentally wrong—It is substituting a part for the whole—It is making one great interest, the slave or the tool of another, and every system of administration founded upon such a principle, must in its nature be oppressive—But it must be confess’d that the Pennsylvania federalists have been so active, so industrious and so successful in support of the common cause, they are even now sacrificing themselves with so much devotion, and making such powerful and disinterested exertions for it, that the mere idea of New-England’s rule, would be unjust beyond measure.—New-England shews three states where the honourable and just principles of federalism have at least maintained their ground; where the State Legislature’s and Executive’s have not sacrificed to the Gods of delusion and democracy—where the men and the measures which have produced the present prosperity of this Country, are still held in honour, and where the federalists have not in a selfish and lifeless despair abandoned the public and its interests to political impostors and United Irishmen—to the lying fifty-dollar men, and their paymasters—When the sturdy spirit of New-England federalism shall be so far subdued and degraded, as to suffer all these things without daring to utter a sigh against them, without presuming to vote for a candidate of virtuous mind and manners against some staggering Silenus of democracy—then! then my good friends and fellow-citizens who call yourselves Pennsylvania federalists, New-England if she will take my advice shall come to you for rulers—Then! at least she will disclaim all pretension to rule, herself, for she will have no principles to rule by.—Pray how stands the prospect of your election for Governor?
You see my letter is dated from Quincy—It has become almost a necessary of life for me to come out on Saturday in the afternoon, and breathe a little fresh air untill Monday morning—The tranquility of the place affords me relaxation and relief from the perpetual agitation and hurry of the week. The wharf below gives me an excellent opportunity for the sea-bath, and I pass the leisure time of the day in the library reading the moral treatises of Plutarch in Amyots old french translation, or the letters of Madame de Sevigné—I am now writing in it; and if all my poetical ideas were not irrecoverably drown’d, the prospect from the window where I sit, and the music of the birds upon every tree, would inspire such thoughts as the Muses are wont to impart, as effectually, as were this delicious pasture the vale of Tempe, the rippling stream I hear, the waters of Helicon, and those feathered songsters the sweetest nightengales of Arcadia.
Whitcomb and his wife are out here upon a visit, and the sight of her portly person as she passes along reminds me of your question some time since, how they come on? Whitcomb is doing very well in his business, and making money fast—So that he thrives in all sort of ways
Your mother has just shewn me a letter from you, noticing among other things a paragraph in the Aurora pointed partly against me—I wonder that it should have had a sting, in your estimation, for when I first read it, I was indebted to it for a hearty laugh.—It was such a whimsical compound of lies and blunders, such a hotchpot of mistake and wilful falsehood, and withal so free from all mixture of wit as well as truth, that it gave me not a little diversion—I hope the wholesale dealer in slander gets such paragraphs as that dog-cheap, if not thrown into the bargain— Else his œconomical reputation will stand but a poor chance in the long run.
The old rope that bound together the faggots of democracy has not been able to stand the wear and tear of a single year—It has broken asunder by its own rottenness, and we are to see what substitute will be found to gather up and tie the bundle again—The Country will not suffer by the dissolution of the faction—Her only danger is from its Union—You observe truly that the New-York Caesar and Pompey, as well as the bank-bill philosopher, all appear to have taken equal delight in seeing the object of their common hatred libelled—but there is another observation which the late disclosures have impress’d with equal force on my mind, which is that all that infamous ribaldry poured upon him in such torrents for such a series of years, is thus ascertained to have been purchased and paid for by his personal enemies and rivals—Whether the people will see and reflect upon this is of no consequence—At least posterity will not be duped by the smiling villains of this age, and eternal Justice though late will assert her rights.
Your’s faithfully
